Citation Nr: 0104131	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-18 824	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lumbar strain.  

2.  Entitlement to an initial compensable evaluation for 
right hip strain.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1986 to May 
1993.  


FINDINGS OF FACT

1.  The medical evidence and the veteran's own reports 
reflect characteristic pain on motion but no muscle spasm on 
extreme forward bending or loss of lateral or unilateral 
lateral spine motion due to lumbar strain.  

2.  The veteran's right hip strain results in functional loss 
due to pain manifested by limitation of right hip motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for low 
back strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

2.  The criteria for an initial 10 percent evaluation for 
right hip strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1989, the veteran's right upper femur was fractured 
in a vehicle accident and surgically repaired with a pin.  
The pin was removed in January 1990.  Service connection has 
been in effect for a right femur disability since September 
1993.  A July 1999 Board of Veterans' Appeals (Board) 
decision granted service connection for lumbar strain and 
right hip strain as secondary to the service-connected right 
femur disability.  The RO implemented this decision and 
assigned initial noncompensable evaluations for each 
disability.  In his August 1999 notice of disagreement, the 
veteran contends that his low back strain and right hip 
strain cause pain and limited motion, warranting initial 
compensable evaluations.  

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained the available service medical 
records and post-service medical records from the identified 
health care providers.  The veteran received VA examinations, 
filed lay statements with the RO, and declined the 
opportunity for a hearing.  The VA has fulfilled its duty to 
assist the veteran.  


Entitlement to an initial compensable evaluation for lumbar 
strain

The veteran's low back strain is rated under the criteria of 
Diagnostic Code 5295.  The provisions of Diagnostic Code 5295 
allow for lumbosacral strain with slight subjective symptoms 
only to be rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000). 

Review of the medical evidence and the veteran's contentions 
during the time period at issue reflects that he has reported 
characteristic pain on motion throughout.  The evidence does 
not show that he suffered from muscle spasm on extreme 
forward bending or loss of lateral or unilateral spine 
motion, or greater disability, however.  The veteran 
testified in August 1996 that he lost no time from work 
because he continued to work with pain.  Thus, an initial 
10 percent disability rating for lumbar strain is warranted 
under the provisions of Diagnostic Code 5295.  

It is appropriate to consider the provisions of other 
potentially-applicable Diagnostic Codes as well.  For 
example, because the veteran's service-connected lumbar 
strain results in some demonstrated limitation of motion, 
evaluation under the criteria of Diagnostic Code 5292 is an 
option.  Slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  

At the March 1993 separation examination, the veteran had 
decreased range of motion with pain and degenerative disc 
disease in the lumbosacral spine.  At a May 1998 VA 
examination, flexion was to 90 degrees, extension was to 26 
degrees, and lateral extension was to 30 degrees on the right 
and to 38 degrees on the left.  However, the examiner opined 
that functional loss and pain caused 10 percent additional 
impairment to the veteran.  Consistent with this, is the 
veteran's hearing testimony that he had to wear a back brace 
because his current job as a heavy equipment operator 
required a lot of climbing, bending, and lifting that 
resulted in constant back pain.  He testified that his back 
pain interfered with normal sleep.  Additionally, at the May 
1998 VA examination, the veteran got in and out of his chair 
with caution, and he walked with a slight limp.  Thus, the 
evidence does not support a disability rating greater than 
10 percent under the criteria of Diagnostic Code 5292, in the 
absence of a showing of more than slight limitation of lumbar 
spine motion.  

Although the medical evidence reflects that the veteran has 
some intervertebral disc disease, there is nothing indicating 
that the disc problems are caused by the lumbar strain or 
related to the original femur surgery in service.  In the 
July 1999 Board decision which granted service connection, 
the Board carefully crafted the grant of service connection 
to include only lumbar strain, as reflected in the medical 
evidence.  Thus, it would be inappropriate to consider 
pathology arising from intervertebral disc disease in rating 
the veteran's lumbar strain or to utilize the criteria set 
forth in Diagnostic Code 5293 for rating intervertebral disc 
syndrome to rate the veteran's lumbar strain symptomatology.

Thus, following a comprehensive review of the evidence of 
record, the Board concludes that the evidence supports a 
disability rating of 10 percent for lumbar strain since 
September 1993.  However, a disability rating higher than 10 
percent is not warranted because the preponderance of the 
evidence is against a finding of disability greater than 
10 percent arising from the service-connected lumbar strain. 


Entitlement to an initial compensable evaluation for right 
hip strain

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  In the absence of 
specific criteria for rating the impairment arising from 
right hip strain, the RO has appropriately rated the 
disability under the criteria provided for evaluating 
limitation of right hip motion.  According to these criteria, 
extension of the thigh limited to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2000).  Flexion of the thigh limited to 10 degrees 
warrants a 40 percent evaluation.  Flexion of the thigh 
limited to 20 degrees warrants a 30 percent evaluation.  
Flexion of the thigh limited to 30 degrees warrants a 20 
percent evaluation.  Flexion of the thigh limited to 45 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2000).  

A military examiner noted decreased range of motion and right 
hip pain at the March 1993 separation examination.  During a 
May 1998 VA examination, right hip flexion was limited to 100 
degrees on the right and to 128 degrees on the left.  Right 
hip extension was limited to 25 degrees, while he had left 
hip extension to 30 degrees.  Adduction on the right was 
20 degrees and on the left was 22 degrees.  Right external 
rotation was 51 degrees and left external rotation was 
58 degrees.  Right internal rotation was 36 degrees and left 
internal rotation was 39 degrees.  The examiner rendered a 
diagnosis of post-traumatic degenerative joint disease of the 
right hip, with loss of function due to pain.  

The veteran's additionally disabling functional loss and pain 
support assignment of an initial 10 percent evaluation under 
the criteria of Diagnostic Codes 5251 and 5252.  Where 
evaluation is based on limitation of motion, as it is in 
Diagnostic Codes 5251 and 5252, the question of whether 
functional loss and pain are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the veteran 
reported painful joints at the March 1993 separation 
examination and pain in the right hip in February 1994.  In 
August 1996 and May 1998, the veteran reported that his 
current work as a heavy equipment operator forced him to 
climb in and out of trucks and up and down ladders.  He 
experienced a throbbing and numb sensation in his right hip 
at work, especially while driving.  The veteran guarded his 
right hip movement and walked with a definite limp in May 
1998.  Nonetheless, a rating higher than 10 percent is not 
warranted because the veteran's gait was normal in February 
1994, and he testified in August 1996 that he lost no time 
from work.  In May 1998, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement, and the 
veteran ambulated without crutches or a cane.  

Although the VA examiner identified post-traumatic 
degenerative joint disease, for which service connection is 
not in effect, as causing at least some loss of function due 
to pain, in the absence of evidence identifying what portion 
of the veteran's loss of function due to pain is related to 
degenerative joint disease versus that portion which is 
related to strain, the Board will not attempt to separate the 
two.  Rather, all loss of function due to pain will be rated 
as due to strain for purposes of providing the veteran with 
an equitable disability rating.  We therefore conclude that 
the veteran's right hip functional loss and pain support 
assignment of an initial 10 percent evaluation since 
September 1993.  

An initial compensable evaluation is not warranted under the 
criteria of Diagnostic Code 5253.  Impairment of the thigh 
with limitation of abduction resulting in motion lost beyond 
10 degrees warrants a 20 percent evaluation.  Impairment of 
the thigh with limitation of adduction resulting in an 
inability to cross legs warrants a 10 percent evaluation.  
Impairment of the thigh with limitation of rotation resulting 
in an inability to toe-out more than 15 degrees on the 
affected leg warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (2000).  The medical evidence 
does not show an inability to toe-out more than 15 degrees on 
the right leg, cross legs, or limitation of abduction motion 
beyond 10 degrees.  In May 1998, veteran was able to rotate 
his right hip from 36 degrees on the left to 51 degrees on 
the right.  Limitation of adduction was to 20 degrees on the 
right and to 22 degrees on the left, and limitation of 
abduction was to 38 degrees on the right and to 41 degrees on 
the left.  All five motions were well beyond the minimum 
criteria required for a compensable evaluation.  An initial 
compensable evaluation is not available under Diagnostic Code 
5253.  

Thus, the evidence supports an initial 10 percent evaluation 
for loss of right hip motion due to pain under the criteria 
of Diagnostic Codes 5251, 5252.  However, the preponderance 
of the evidence is against the assignment of a higher 
disability rating in the absence of greater impairment due to 
right hip strain.  38 C.F.R. § 4.7 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. § 5107).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial 10 percent evaluation is granted 
for a low back disability, subject to the controlling laws 
and regulations governing the payment of monetary awards.  

Entitlement to an initial 10 percent evaluation is granted 
for a right hip disability, subject to the controlling laws 
and regulations governing the payment of monetary awards.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

